Appeal from an order of the Supreme Court, Wyoming County (Michael F. Griffith, A.J.), entered December 28, 2004. The order granted claimant’s application for leave to serve a late notice of claim.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court did not abuse its discretion in granting claimant’s application for leave to serve a late notice of claim upon respondents (see Matter of Trusso v Board of Educ. of Jamestown City School Dist., 24 AD3d 1302 [2005]; Matter of Gilbert v Eden Cent. School Dist., 306 AD2d 925 [2003]). “Even assuming, arguendo, that claimant[ ] failed to provide a reasonable excuse for [her] delay, we conclude that [her] failure to do so is not fatal [inasmuch as] actual notice [of the essential facts constituting the claim contemporaneously with the accrual of the claim] was had [by respondents or their agents] and there is no compelling showing of prejudice to respondents]” (Gilbert, 306 AD2d at 926 [internal quotation marks omitted]; see Trusso, 24 AD3d 1302 [2005]; Matter of Lindstrom v Board of Educ. of Jamestown City School Dist., 24 AD3d 1303 [2005]; Wetzel Servs. Corp. v Town of Amherst, 207 AD2d 965 [1994]). Present— Pigott, Jr., P.J., Hurlbutt, Scudder, Kehoe and Hayes, JJ.